TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 4, 2013



                                      NO. 03-12-00749-CV


                               Bank of America, N.A., Appellant

                                                 v.

    Travis County, Austin Independent School District, City of Austin, Travis County
    Healthcare District d/b/a Central Health and Austin Community College, Appellees




        APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.